UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21327 Dreyfus Manager Funds II (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 11/30 Date of reporting period: 02/29/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Balanced Opportunity Fund February 29, 2016 (Unaudited) Principal Bonds and Notes - 31.6% Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables - 1.1% AmeriCredit Automobile Receivables Trust, Ser. 2014-1, Cl. C, 2.15%, 3/09/20 585,000 587,195 AmeriCredit Automobile Receivables Trust, Ser. 2015-3, Cl. C, 2.73%, 3/08/21 435,000 439,324 Capital Auto Receivables Asset Trust, Ser. 2014-1, Cl. C, 2.84%, 4/22/19 395,000 400,254 DT Auto Owner Trust, Ser. 2014-1A, Cl. C, 2.64%, 10/15/19 353,947 a 353,812 GM Financial Automobile Leasing Trust, Ser. 2015-1, Cl. B, 2.14%, 6/20/19 155,000 154,449 GM Financial Automobile Leasing Trust, Ser. 2015-1, Cl. C, 2.50%, 6/20/19 450,000 449,664 Santander Drive Auto Receivables Trust, Ser. 2012-3, Cl. C, 3.01%, 4/16/18 69,225 69,374 Santander Drive Auto Receivables Trust,, Ser. 2012-6, Cl. C, 1.94%, 4/16/18 197,782 198,098 Commercial Mortgage Pass-Through Ctfs. - .6% Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-T28, Cl. A4, 5.74%, 9/11/42 168,356 b 176,713 Commercial Mortgage Trust, Ser. 2015- LC19, Cl. 555,000 563,156 Hilton USA Trust,, Ser. 2013-HLT, Cl. BFX, A4, 3.18%, 2/10/48 3.37%, 11/05/30 725,000 a 723,799 Consumer Discretionary - 1.1% 21st Century Fox America, Gtd. Notes, 4.00%, 10/01/23 55,000 58,248 21st Century Fox America, Gtd. Notes, 6.65%, 11/15/37 175,000 195,897 Comcast, Gtd. Notes, 6.50%, 11/15/35 135,000 170,272 Cox Communications, Sr. Unscd. Notes, 6.25%, 6/01/18 355,000 a 380,361 CVS Pass-Through Trust, Pass Thru Certificates Notes, 8.35%, 7/10/31 336,886 a 420,009 NBCUniversal Media, Gtd. Notes, 5.15%, 4/30/20 240,000 270,288 Sky, Gtd. Notes, 3.75%, 9/16/24 465,000 a 460,493 Time Warner, Gtd. Debs., 5.35%, 12/15/43 530,000 505,887 Walgreens Boots Alliance, Gtd. Notes , 3.80%, 11/18/24 345,000 346,541 Consumer Staples - .7% Altria Group,, Gtd. Notes, 10.20%, 2/06/39 20,000 33,757 Kraft Heinz Foods, Gtd. Notes, 3.95%, 7/15/25 215,000 a 225,730 Pernod Ricard, Sr. Unscd. Notes, 4.45%, 1/15/22 500,000 a 531,010 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Bonds and Notes - 31.6% (continued) Amount ($) Value ($) Consumer Staples - .7% (continued) Reynolds American, Gtd. Notes, 4.85%, 9/15/23 555,000 621,349 Wm. Wrigley Jr., Sr. Unscd. Notes, 3.38%, 10/21/20 270,000 a 278,788 Energy - .9% BP Capital Markets, Gtd. Bonds, 2.32%, 2/13/20 460,000 449,579 Energy Transfer Partners, Sr. Unscd. Notes, 4.90%, 2/01/24 340,000 297,824 Energy Transfer Partners, Sr. Unscd. Notes, 5.95%, 10/01/43 220,000 174,441 EQT, Sr. Unscd. Notes, 8.13%, 6/01/19 225,000 231,776 ExxonMobil, Sr. Unscd. Notes, 2.22%, 3/01/21 310,000 310,000 Kinder Morgan Energy Partners, Gtd. Notes, 5.00%, 3/01/43 235,000 180,250 Kinder Morgan Energy Partners, Sr. Unscd. Notes, 6.55%, 9/15/40 205,000 174,524 Spectra Energy Partners, Sr. Unscd. Notes, 2.95%, 9/25/18 90,000 88,662 Spectra Energy Partners, Sr. Unscd. Notes, 4.75%, 3/15/24 75,000 74,760 TransCanada Pipelines, Sr. Unscd. Notes, 3.75%, 10/16/23 215,000 210,358 Financials - 3.5% ABN AMRO Bank, Sr. Unscd. Notes, 2.50%, 10/30/18 265,000 a 268,023 ACE INA Holdings, Gtd. Notes, 5.80%, 3/15/18 45,000 48,737 American Express Credit, Sr. Unscd. Notes, Ser. F, 2.60%, 9/14/20 185,000 185,997 Bank of America, Sr. Unscd. Notes, 1.66%, 1/15/19 520,000 b 516,877 Bank of America, Sr. Unscd. Notes, 5.63%, 7/01/20 290,000 321,266 Bank of America, Sr. Unscd. Notes, 5.70%, 1/24/22 50,000 56,313 Bank of America, Sr. Unscd. Notes, 4.00%, 4/01/24 500,000 516,773 Bank of America, Sr. Unscd. Notes, 3.88%, 8/01/25 80,000 82,249 Bank of America, Sr. Unscd. Notes, Ser. L, 2.60%, 1/15/19 150,000 150,847 Bank of America, Sub. Notes, 4.25%, 10/22/26 85,000 84,065 Capital One Bank USA, Sub. Notes, 3.38%, 2/15/23 300,000 292,238 Cincinnati Financial, Sr. Unscd. Notes, 6.13%, 11/01/34 169,000 200,119 Citigroup, Sr. Unscd. Notes, 3.88%, 10/25/23 235,000 245,114 Citigroup, Sr. Unscd. Notes, 4.65%, 7/30/45 260,000 261,843 Citigroup,, Sr. Unscd. Notes, 4.50%, 1/14/22 180,000 193,251 Principal Bonds and Notes - 31.6% (continued) Amount ($) Value ($) Financials - 3.5% (continued) Ford Motor Credit, Sr. Unscd. Notes, Ser. 1, 1.33%, 3/12/19 765,000 b 740,665 Goldman Sachs Group, Sr. Unscd. Notes, 1.72%, 11/15/18 505,000 b 502,414 Goldman Sachs Group, Sr. Unscd. Notes, 2.75%, 9/15/20 55,000 54,936 Goldman Sachs Group, Sr. Unscd. Notes, 2.24%, 11/29/23 430,000 b 422,602 Goldman Sachs Group,, Sr. Unscd. Notes, 5.25%, 7/27/21 230,000 255,809 HSBC Holdings, Sr. Unscd. Notes, 4.00%, 3/30/22 75,000 78,066 JPMorgan Chase & Co., Sr. Notes, 4.25%, 10/01/27 485,000 494,641 JPMorgan Chase & Co., Sr. Unscd. Notes, 4.50%, 1/24/22 235,000 255,065 Morgan Stanley, Sr. Unscd. Bonds, 3.70%, 10/23/24 85,000 86,262 Morgan Stanley, Sr. Unscd. Notes, 5.50%, 1/26/20 105,000 115,468 Morgan Stanley, Sr. Unscd. Notes, 3.75%, 2/25/23 220,000 225,333 Morgan Stanley, Sr. Unscd. Notes, 4.00%, 7/23/25 75,000 77,521 Omega Healthcare Investors, Gtd. Notes, 5.25%, 1/15/26 185,000 187,643 Pacific LifeCorp, Sr. Unscd. Notes, 5.13%, 1/30/43 150,000 a 150,282 PNC Bank, Sr. Unscd. Notes, 2.20%, 1/28/19 250,000 251,188 Regency Centers, Gtd. Notes, 5.88%, 6/15/17 157,000 164,986 Simon Property Group, Sr. Unscd. Notes, 3.50%, 9/01/25 210,000 216,655 Synchrony Financial, Sr. Unscd. Notes, 3.75%, 8/15/21 210,000 211,407 UBS Group Funding, Gtd. Notes, 4.13%, 9/24/25 200,000 a 199,541 Volkswagen International Finance, Gtd. Notes, 1.60%, 11/20/17 215,000 a,c 210,709 Wells Fargo & Co., Sub. Notes, 4.30%, 7/22/27 320,000 332,516 Welltower, Sr. Unscd. Notes, 5.13%, 3/15/43 150,000 147,480 Foreign/Governmental - .2% Mexican Government, Sr. Unscd. Notes, 4.75%, 3/08/44 225,000 212,062 Petroleos Mexicanos, Gtd. Notes, 5.50%, 1/21/21 195,000 197,399 Uruguayan Government, Sr. Unscd. Notes, 4.50%, 8/14/24 75,000 c 78,750 Uruguayan Government, Sr. Unscd. Notes, 4.38%, 10/27/27 140,000 141,400 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Bonds and Notes - 31.6% (continued) Amount ($) Value ($) Health Care - .6% AmerisourceBergen, Sr. Unscd. Notes, 3.25%, 3/01/25 130,000 129,826 Anthem, Sr. Unscd. Notes, 2.30%, 7/15/18 255,000 256,516 Celgene, Sr. Unscsd. Notes, 3.55%, 8/15/22 215,000 220,277 Gilead Sciences, Sr. Unscd. Notes, 3.65%, 3/01/26 215,000 225,347 Gilead Sciences, Sr. Unscd. Notes, 4.75%, 3/01/46 275,000 290,677 Medtronic, Gtd. Notes, 4.63%, 3/15/45 260,000 277,425 Zimmer Holdings, Sr. Unscd. Notes, 3.55%, 4/01/25 215,000 212,761 Industrials - .3% ERAC USA Finance, Gtd. Notes, 3.85%, 11/15/24 55,000 a 55,754 ERAC USA Finance, Gtd. Notes, 7.00%, 10/15/37 210,000 a 259,099 General Electric, Gtd. Notes, 1.13%, 1/14/19 405,000 b 405,902 Waste Management, Gtd. Notes, 6.10%, 3/15/18 145,000 157,688 Information Technology - .1% Hewlett Packard Enterprise, Sr. Unscd. Notes, 4.40%, 10/15/22 240,000 a Materials - .3% Agrium, Sr. Unscd. Notes, 3.38%, 3/15/25 155,000 142,737 LYB International Finance, Gtd. Bonds, 4.00%, 7/15/23 335,000 339,376 Mosaic, Sr. Unscd. Notes, 4.25%, 11/15/23 265,000 259,535 Municipal Bonds - .4% Los Angeles Department of Water and Power, Revenue(Build America Bonds), 5.72%, 7/01/39 120,000 153,437 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue(Build America Bonds), 6.09%, 11/15/40 10,000 13,213 Metropolitan Transportation Authority, Revenue(Build America Bonds), 6.55%, 11/15/31 225,000 296,827 New Jersey Economic Development Authority, School Facilities Construction Revenue, 4.45%, 6/15/20 425,000 437,465 New York City, GO (Build America Bonds), 5.99%, 12/01/36 135,000 172,772 Telecommunications - .4% AT&T, Sr. Unscd. Notes, 1.55%, 11/27/18 355,000 b 353,105 AT&T, Sr. Unscd. Notes, 5.35%, 9/01/40 85,000 83,022 Rogers Communications, Gtd. Notes, 4.10%, 10/01/23 205,000 217,583 Verizon Communications, Sr. Unscd. Notes, 5.15%, 9/15/23 210,000 238,117 Principal Bonds and Notes - 31.6% (continued) Amount ($) Value ($) U.S. Government Agencies - 1.3% Federal Home Loan Mortgage Corp., Notes, 4.88%, 6/13/18 855,000 c,d 931,396 Federal National Mortgage Association, Notes, 0.88%, 12/20/17 2,305,000 d 2,306,759 U.S. Government Agencies/Mortgage-Backed - 9.3% Federal Home Loan Mortgage Corp. 3.00%, 5/1/42 263,531 d 270,845 3.50%, 12/1/41-11/1/44 3,677,727 d 3,867,121 5.50%, 4/1/22-1/1/36 209,970 d 233,457 Federal Home Loan Mortgage Corp. 3.50%, 12/1/41 784,495 d 827,329 Federal National Mortgage Association 2.92%, 3/25/26 610,000 d 614,575 2.99%, 1/1/26 304,620 d 316,664 3.00%, 12/1/25-7/1/43 4,656,552 d 4,833,404 3.50%, 7/1/42-8/1/42 1,881,641 d 1,987,655 4.00%, 12/1/41-12/1/43 2,812,096 d 3,029,296 4.50%, 12/1/40-9/1/43 2,920,098 d 3,189,340 5.00%, 11/1/20-7/1/39 538,567 d 608,020 5.50%, 9/1/34-5/1/40 219,957 d 251,017 8.00%, 3/1/30 122 d 124 Federal National Mortgage Association 2.98%, 1/1/26 274,670 d 285,301 3.00%, 1/1/31 392,941 d 410,723 3.04%, 2/1/26 160,000 d 166,914 3.50%, 12/1/41 264,404 d 279,249 4.00%, 1/1/41 451,165 d 482,927 4.50%, 2/1/39 77,436 d 84,231 5.00%, 8/1/20-10/1/21 180,757 d 188,295 Government National Mortgage Association I 5.50%, 4/15/33 33,502 38,404 Government National Mortgage Association II 3.00%, 1/20/45 1,456,271 1,510,886 U.S. Government Securities - 10.0% U.S. Treasury Bonds , 2.50%, 2/15/46 4,435,000 4,327,935 U.S. Treasury Floating Rate Notes , 0.49%, 10/31/17 520,000 b 519,872 U.S. Treasury Floating Rate Notes , 0.60%, 1/31/18 1,225,000 b 1,226,163 U.S. Treasury Inflation Protected Securities, Notes , 1.63%, 1/15/18 4,014,128 e 4,175,059 U.S. Treasury Notes , 0.75%, 1/31/18 1,435,000 c 1,433,991 U.S. Treasury Notes , 1.63%, 7/31/20 2,220,000 2,260,715 United States Treasury Note/Bond , 0.75%, 2/15/19 2,200,000 2,189,686 United States Treasury Note/Bond , 1.75%, 12/31/20 1,685,000 1,725,743 United States Treasury Note/Bond , 1.38%, 1/31/21 5,000,000 c 5,032,810 United States Treasury Note/Bond , 2.25%, 11/15/25 2,130,000 2,224,934 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Bonds and Notes - 31.6% (continued) Amount ($) Value ($) Utilities - .8% Dominion Resources, Sr. Unscd. Notes, 3.90%, 10/01/25 165,000 167,474 Duke Energy Carolinas, First Mortgage Bonds, 5.25%, 1/15/18 95,000 101,728 Enel Finance International, Gtd. Notes, 6.00%, 10/07/39 210,000 a 232,596 Exelon Generation, Sr. Unscd. Notes, 6.25%, 10/01/39 315,000 313,537 Iberdrola International, Gtd. Notes, 6.75%, 7/15/36 205,000 253,235 Kentucky Utilities, First Mortgage Bonds, 4.38%, 10/01/45 105,000 112,467 Louisville Gas & Electric, First Mortgage Bonds, 4.38%, 10/01/45 125,000 135,139 Nevada Power, Mortgage Notes, 6.50%, 8/01/18 90,000 99,663 NiSource Finance, Gtd. Notes, 5.65%, 2/01/45 390,000 452,718 Sempra Energy, Sr. Unscd. Notes, 6.50%, 6/01/16 215,000 217,534 Sierra Pacific Power, Mortgage Notes, Ser. P, 6.75%, 7/01/37 25,000 33,305 Total Bonds and Notes (cost $78,652,064) Common Stocks - 66.1% Shares Value ($) Consumer Discretionary - 6.4% Amazon.com 1,574 f 869,666 Carnival 52,314 2,508,979 CBS, Cl. B 12,628 610,943 Comcast, Cl. A 23,924 1,381,133 Hanesbrands 43,581 1,241,623 Home Depot 11,050 1,371,526 Interpublic Group of Companies 79,513 1,700,783 Omnicom Group 43,817 3,409,401 Staples 55,312 522,698 Time Warner 21,294 1,409,663 Ulta Salon Cosmetics & Fragrance 3,767 f 622,271 Viacom, Cl. B 14,598 537,936 Consumer Staples - 5.9% Coca-Cola 35,621 1,536,334 ConAgra Foods 52,121 2,192,209 CVS Health 7,626 741,018 Kellogg 34,432 2,548,657 Molson Coors Brewing, Cl. B 31,911 2,721,051 Mondelez International, Cl. A 18,354 743,888 PepsiCo 34,162 3,341,727 Philip Morris International 10,880 990,406 Energy - 7.3% California Resources 9,872 5,549 EOG Resources 70,791 4,583,009 Occidental Petroleum 105,031 7,228,233 Phillips 66 33,940 2,694,497 Common Stocks - 66.1% (continued) Shares Value ($) Energy - 7.3% (continued) Pioneer Natural Resources 9,239 1,113,577 Schlumberger 38,328 2,748,884 Financials - 15.9% American International Group 46,786 2,348,657 BlackRock 3,452 1,076,886 Capital One Financial 22,112 1,453,422 Charles Schwab 48,422 1,212,971 Chubb 14,033 1,621,232 Citigroup 63,269 2,458,001 Communications Sales & Leasing 40,594 765,197 E*TRADE Financial 48,879 f 1,146,701 FNF Group 15,737 519,006 Goldman Sachs Group 17,355 2,595,093 Hartford Financial Services Group 46,002 1,937,604 Intercontinental Exchange 6,935 1,653,720 JPMorgan Chase & Co. 128,642 7,242,545 Morgan Stanley 71,593 1,768,347 PNC Financial Services Group 18,537 1,507,243 Prudential Financial 56,339 3,723,445 Raymond James Financial 14,263 625,290 Synchrony Financial 76,288 f 2,055,962 U.S. Bancorp 38,007 1,464,030 Voya Financial 93,435 2,743,252 Health Care - 7.6% Biogen 3,667 f 951,293 Boston Scientific 58,106 f 986,640 Bristol-Myers Squibb 24,845 1,538,651 Cardinal Health 8,648 706,542 Eli Lilly & Co. 12,712 915,264 Express Scripts Holding 30,002 f 2,111,541 Medtronic 18,568 1,436,978 Merck & Co. 37,963 1,906,122 Pfizer 190,270 5,645,311 UnitedHealth Group 25,428 3,028,475 Household & Personal Products - .3% Estee Lauder, Cl. A 7,473 Industrials - 4.8% Danaher 13,059 1,165,777 Delta Air Lines 36,175 1,745,082 Honeywell International 14,366 1,455,994 Northrop Grumman 11,447 2,200,342 Raytheon 24,388 3,020,454 United Technologies 25,460 2,459,945 Information Technology - 11.5% Accenture, Cl. A 9,824 984,954 Alphabet, Cl. A 1,394 f 999,805 Alphabet, Cl. C 4,550 f 3,174,853 Apple 37,628 3,638,251 Applied Materials 96,520 1,821,332 Cisco Systems 220,056 5,761,066 Citrix Systems 26,125 f 1,845,731 Cognizant Technology Solutions, Cl. A 29,985 f 1,708,545 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 66.1% (continued) Shares Value ($) Information Technology - 11.5% (continued) Facebook, Cl. A 11,983 f 1,281,222 Microchip Technology 70,112 c 3,119,283 Micron Technology 39,086 f 415,484 Oracle 55,437 2,038,973 salesforce.com 12,065 f 817,404 Texas Instruments 26,658 1,413,407 Materials - 3.5% CF Industries Holdings 50,163 1,828,943 Dow Chemical 44,176 2,147,395 Mosaic 18,959 505,257 Newmont Mining 19,572 505,545 Packaging Corporation of America 16,373 794,090 Vulcan Materials 30,896 3,044,183 Telecommunications - 2.9% AT&T 174,340 6,441,863 Vodafone Group, ADR 30,863 938,235 Total Common Stocks (cost $165,697,162) Other Investments - 2.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $6,014,045) 6,014,046 g Investment of Cash Collateral for Securities Loaned - 1.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $3,891,110) 3,891,110 g Total Investments (cost $254,254,381) 101.7% Liabilities, Less Cash and Receivables (1.7%) ) Net Assets 100.0% ADR—American Depository Receipt REIT—Real Estate Investment Trust a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2016, these securities were valued at $4,984,782 or 1.98% of net assets. b Variable rate security—interest rate subject to periodic change. c Security, or portion thereof, on loan. At February 29, 2016, the value of the fund’s securities on loan was $9,881,504 and the value of the collateral held by the fund was $10,143,303, consisting of cash collateral of $3,891,110 and U.S. Government & Agency securities valued at $6,252,193. d The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. f Non-income producing security. g Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Common Stocks 66.1 U.S. Government Agencies/Mortgage-Backed 20.6 Corporate Bonds 8.7 Money Market Investments 4.0 Asset-Backed 1.1 Commercial Mortgage-Backed .6 Municipal Bonds .4 Foreign/Governmental .2 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Balanced Opportunity Fund February 29, 2016 (Unaudited) The following is a summary of the inputs used as of February 29, 2016 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 2,868,000 - Commercial Mortgage-Backed - 4,251,379 - Corporate Bonds † - 25,339,851 - Equity Securities Domestic Common Stocks † 183,635,414 - - Exchange-Traded Funds 113,131 - - Foreign Government - 870,138 - Municipal Bonds † - 1,253,765 - Mutual Funds 13,994,682 - - U.S. Government Agencies/Mortgage- Backed - 26,578,471 - U.S. Treasury - 21,952,532 - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities, excluding short-term investments (other than U.S. Treasury Bills), are valued each business day by an independent pricing service (the “Service”) approved by the Board Memebers ("Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other NOTES investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices . U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board.These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. NOTES For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At February 29, 2016, accumulated net unrealized appreciation on investments was $1,752,407, consisting of $13,643,244 gross unrealized appreciation and $11,890,837 gross unrealized depreciation. At February 29, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Manager Funds II By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 25, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 25, 2016 By: /s/ James Windels James Windels Treasurer Date: April 25, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
